DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections Withdrawn
The objection to claims 1, 7 and 13, outlined in the previous Office Action, has been overcome by inventor’s amendment.  The amendment corrects the claim texts as appropriate.  

112 Rejections Withdrawn
The rejections of claims 5, 6, 11, 12, 17 and 18 under 35 USC 112(b) or 35 USC 112 (pre-AIA ), second paragraph, outlined in the previous Office Action, have been overcome by inventor’s amendment.  With respect to claims 5, 11 and 17, the amendment clarifies the claims as appropriate.  With respect to the remaining claims (indefinite from indefinite), the rejection is moot.  

Claim Rejections - 35 USC § 103, MAINTAINED
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-9, 11-15, 17 and 18 remain rejected under 35 U.S.C. 103 as being unpatentable over Future Microbiology (2012), 7(4), pp. 431-435, prior art of record.  Inventor’s arguments have been carefully considered, but are not persuasive.  

Inventor claims a pharmaceutical product comprising imatinib, in the form of a tablet, capsule or gel ,in an amount of 50-400 mg in combination with ethambutol, isoniazid, pyrazinamide, rifabutin, rifampin, rifapentine, amikacin, capreomycin, cycloserine, ethionamide, levofloxacin, moxifloxacin, para-aminosalicyclic acid, or 
Inventor further claims a pharmaceutical product, in the form of a tablet, capsule or gel, comprising imatinib in an amount of 50-400 mg in combination with bedaquiline (independent claim 7).  Dependent claim 8 teaches 50-100 mg of imatinib.  Dependent claim 9 teaches a carrier for the pharmaceutical composition (dicalcium phosphate dihydrate, calcium sulfate, lactose, etc.).  Dependent claim 11 teaches an enteric coating.  Dependent claim 12 teaches an excipient of the enteric coating (hydroxypropyl cellulose, hydroxyethyl cellulose, hydroxymethyl cellulose, etc.).  
Inventor further claims a pharmaceutical product, in the form of a tablet, capsule or gel, comprising imatinib in an amount of 50-400 mg in combination with delamanid (independent claim 13).  Dependent claim 14 teaches 50-100 mg of imatinib.  Dependent claim 15 teaches a carrier for the pharmaceutical composition (dicalcium phosphate dihydrate, calcium sulfate, lactose, etc.).  Dependent claim 17 teaches an enteric coating.  Dependent claim 18 teaches an excipient of the enteric coating (hydroxypropyl cellulose, hydroxyethyl cellulose, hydroxymethyl cellulose, etc.).  

Future Microbiology (2012), 7(4), pp. 431-435 teaches a method of treating tuberculosis, therapeutically or prophylactically, comprising administering Gleevec (imatinib mesylate).  The method is effective against rifampicin resistant strains of in vitro and in vivo (page 433, column 2, first paragraph).  Coadministration with antibiotics is explicitly taught as a general method (page 433, column 2, second paragraph).  

As stated in the previous Office Action, inventor distinguishes over the cited art in that a particular amount of imatinib is taught in the instant pharmaceutical products and that the instant pharmaceutical products comprise imatinib and the listed antibiotics.  However, imatinib is clearly taught by the cited reference as acting as an antibiotic.  That being the case, it becomes obvious to combine individual compositions taught to have the same utility (i.e. imatinib and another antibiotic) to form a new composition for the very same purpose.  In re Kerkhoven, 626 F.2d 846, 205 USPQ 1069 (CCPA 1980).  
With regard to the amount of imatinib in the instant pharmaceutical products, inventor principally distinguishes over the reference in that particular amounts are taught.  However, one of ordinary skill in the art, before the effective filing date of the instant invention, would have found it obvious to optimize the amount and with a reasonable expectation of success.  Such optimization is both routine and ubiquitous in the medicinal/pharmaceutical arts and represents nothing more than ordinary expediency and routine laboratory and/or clinical experimentation.  
Furthermore, preliminary studies on model organisms are routine in the medicinal arts in order to determine possible efficacy of a novel drug or procedure.  One of ordinary skill would not have assumed that murine model dosages of the prior art could simply be scaled up based upon the increased body weight of a human relative to a In re Myers, 410 F.2d 420, 424, 161 USPQ 668, 671 (CCPA 1969)).  (Note also: the practitioner is imputed to possess full knowledge of the prior art in his field of endeavor (In re Winslow, 365 F.2d 1017, 1020, 151 USPQ 48, 51 (CCPA 1956)); and that the practitioner is also imputed to possess knowledge in related fields which are pertinent to his particular problems (In re Antle, 444 F.2d, 1168, 1171-72, 170 USPQ 285, 287-88 (CCPA 1971).)  Human dosages and rates are, of course, determined by phased drug studies.  Such studies are recognized, and have long been so, as necessary to titrate safe and effective dosages of drugs for human subjects.  “A person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense."  KSR International Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1395-97 (2007).  Note also that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05.
With regard to the instant dosage forms (tablet, capsule, or gel), pharmaceutical carriers, enteric coating and excipient for the enteric coating, these dosage forms, carriers, coating and appropriate coating excipients are all conventional choices for the formulation of an appropriate delivery vehicle for a drug.  One of ordinary skill, absent unexpected results, would have found it obvious to appropriately formulate the instant pharmaceutical product, and with a reasonable expectation of success, guided by ordinary clinical considerations (efficacy, patient compliance, stability, etc.).  Such In re Corkill, 771 F.2d. 1496, 1500 (Fed. Cir. 1985).  Furthermore, even if selection is required from various lists of components to form a variety of effective combinations, the disclosure of a multitude of effective combinations does not render any particular combination less obvious.  Merck & Co. v. Biocraft Labs., Inc., 874 F.2d. 804, 807 (Fed. Cir. 1989).  
	
Claims 1-3, 5-9, 11-15, 17 and 18 remain rejected under 35 U.S.C. 103 as being unpatentable over Journal of Immunology (2012), 189(8), pp. 4069-4078, prior art of record.  
Inventor claims a pharmaceutical product comprising imatinib, in the form of a tablet, capsule or gel ,in an amount of 50-400 mg in combination with ethambutol, isoniazid, pyrazinamide, rifabutin, rifampin, rifapentine, amikacin, capreomycin, cycloserine, ethionamide, levofloxacin, moxifloxacin, para-aminosalicyclic acid, or streptomycin (independent claim 1).  Dependent claim 2 teaches 50-100 mg of imatinib.  Dependent claim 3 teaches a carrier for the pharmaceutical composition (dicalcium phosphate dihydrate, calcium sulfate, lactose, etc.).  Dependent claim 5 teaches an enteric coating.  Dependent claim 6 teaches an excipient of the enteric coating (hydroxypropyl cellulose, hydroxyethyl cellulose, hydroxymethyl cellulose, etc.).  
Inventor further claims a pharmaceutical product, in the form of a tablet, capsule or gel, comprising imatinib in an amount of 50-400 mg in combination with bedaquiline 
Inventor further claims a pharmaceutical product, in the form of a tablet, capsule or gel, comprising imatinib in an amount of 50-400 mg in combination with delamanid (independent claim 13).  Dependent claim 14 teaches 50-100 mg of imatinib.  Dependent claim 15 teaches a carrier for the pharmaceutical composition (dicalcium phosphate dihydrate, calcium sulfate, lactose, etc.).  Dependent claim 17 teaches an enteric coating.  Dependent claim 18 teaches an excipient of the enteric coating (hydroxypropyl cellulose, hydroxyethyl cellulose, hydroxymethyl cellulose, etc.).  

Journal of Immunology (2012), 189(8), pp. 4069-4078 (labeled pages 1-10) explicitly suggests that clinical evaluation of imatinib as a complementary therapy of tuberculosis (i.e. with another antibiotic), in particular multi-drug or extremely drug resistant tuberculosis, is warranted (abstract; page 2, column 1, second paragraph; page 9, column 1, last paragraph).  

As stated in the previous Office Action, inventor distinguishes over the cited art in that a particular amount of imatinib is taught in the instant pharmaceutical products and that the instant pharmaceutical products comprise imatinib and the listed antibiotics.  However, imatinib is clearly taught by the cited reference as acting as an antibiotic.  In re Kerkhoven, 626 F.2d 846, 205 USPQ 1069 (CCPA 1980).  
With regard to the amount of imatinib in the instant pharmaceutical products, inventor principally distinguishes over the reference in that particular amounts are taught.  However, one of ordinary skill in the art, before the effective filing date of the instant invention, would have found it obvious to optimize the amount and with a reasonable expectation of success.  Such optimization is both routine and ubiquitous in the medicinal/pharmaceutical arts and represents nothing more than ordinary expediency and routine laboratory and/or clinical experimentation.  
With regard to the instant dosage forms (tablet, capsule, or gel), pharmaceutical carriers, enteric coating and excipient for the enteric coating, these dosage forms, carriers, coating and appropriate coating excipient are all conventional choices for the formulation of an appropriate delivery vehicle for a drug.  One of ordinary skill, absent unexpected results, would have found it obvious to appropriately formulate the instant pharmaceutical product, and with a reasonable expectation of success, guided by ordinary clinical considerations (efficacy, patient compliance, stability, etc.).  Such choices from among conventional dosage forms, carriers, coatings and coating excipients are routine in the pharmaceutical/medicinal arts.  Note that it is a matter of obviousness for one of ordinary skill to select a particular component from among many disclosed by the prior art, as long as it is taught that the selection will result in the disclosed effect.  In re Corkill, 771 F.2d. 1496, 1500 (Fed. Cir. 1985).  Furthermore, even if selection is required from various lists of components to form a variety of Merck & Co. v. Biocraft Labs., Inc., 874 F.2d. 804, 807 (Fed. Cir. 1989).  

Claims 1-3, 5 and 6 remain rejected under 35 U.S.C. 103 as being unpatentable over Cell Host & Microbe (2011), 10(5), pp. 475-485, prior art of record.  
Inventor claims a pharmaceutical product, in the form of a tablet, capsule or gel, comprising imatinib in an amount of 50-400 mg in combination with ethambutol, isoniazid, pyrazinamide, rifabutin, rifampin, rifapentine, amikacin, capreomycin, cycloserine, ethionamide, levofloxacin, moxifloxacin, para-aminosalicyclic acid, or streptomycin (independent claim 1).  Dependent claim 2 teaches 50-100 mg of imatinib.  Dependent claim 3 teaches a carrier for the pharmaceutical composition (dicalcium phosphate dihydrate, calcium sulfate, lactose, etc.).  Dependent claim 5 teaches an enteric coating.  Dependent claim 6 teaches an excipient of the enteric coating (hydroxypropyl cellulose, hydroxyethyl cellulose, hydroxymethyl cellulose, etc.).  

Cell Host & Microbe (2011), 10(5), pp. 475-485 explicitly suggests that imatinib may have therapeutic efficacy against Mycobacterium tuberculosis when administered either therapeutically or prophylactically (abstract).  Imatinib acted synergistically when administered with other first line antibiotics (rifampicin or rifabutin) against mycobacteria (abstract; page 480, column 2, Imatinib and Antibiotics Synergistically Reduce Bacterial Load).  For synergy experiments, imatinib and the antibiotic are administered separately (page 484, column 2, Delivery of Drugs in Vivo.)  

As stated in the previous Office Action, inventor distinguishes over the cited art in that a particular amount of imatinib is taught in the instant pharmaceutical product and that the instant pharmaceutical product comprises imatinib and the listed antibiotics.  However, imatinib is clearly taught by the cited reference as acting as an antibiotic.  That being the case, it becomes obvious to combine individual compositions taught to have the same utility (i.e. imatinib and another antibiotic) to form a new composition for the very same purpose.  In re Kerkhoven, 626 F.2d 846, 205 USPQ 1069 (CCPA 1980).  
With regard to the amount of imatinib in the instant pharmaceutical product, inventor principally distinguishes over the reference in that particular amounts are taught.  However, one of ordinary skill in the art, before the effective filing date of the instant invention, would have found it obvious to optimize the amount and with a reasonable expectation of success.  Such optimization is both routine and ubiquitous in the medicinal/pharmaceutical arts and represents nothing more than ordinary expediency and routine laboratory and/or clinical experimentation.  
With regard to the instant dosage forms (tablet, capsule, or gel), pharmaceutical carriers, enteric coating and excipient for the enteric coating, these dosage forms, carriers, coating and appropriate coating excipient are all conventional choices for the formulation of an appropriate delivery vehicle for a drug.  One of ordinary skill, absent unexpected results, would have found it obvious to appropriately formulate the instant pharmaceutical product, and with a reasonable expectation of success, guided by ordinary clinical considerations (efficacy, patient compliance, stability, etc.).  Such choices from among conventional dosage forms, carriers, coatings and coating In re Corkill, 771 F.2d. 1496, 1500 (Fed. Cir. 1985).  Furthermore, even if selection is required from various lists of components to form a variety of effective combinations, the disclosure of a multitude of effective combinations does not render any particular combination less obvious.  Merck & Co. v. Biocraft Labs., Inc., 874 F.2d. 804, 807 (Fed. Cir. 1989).  

	Inventor argues, in rebuttal to all three 103 rejections outlined above, that it is well-known in the art that treating tuberculosis patients with typical combinations of antibiotics is difficult (i.e. unpredictable).  And the examiner is in agreement with inventor that it is.  Inventor further argues that because of this difficulty, there can be no reasonable expectation of success in treating tuberculosis patients with the instant antibiotic combinations.  
	The examiner respectfully points out that inventor’s arguments are predicated upon limitations which are not present in the claims.  The examiner respectfully suggests that a limitation in the preamble in each of the independent claims with respect to the intended use of the instant pharmaceutical product as intended for the treatment of tuberculosis would overcome all the 103 outstanding rejections and be supported by inventor’s rebuttal arguments.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J DAVIS whose telephone number is (571)272-0638. The examiner can normally be reached M-F 8:30-5:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Krass, can be reached at 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/BRIAN J DAVIS/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        1/5/2022